                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc.,           )
an Oklahoma corporation,               )
                                       )
             Plaintiff,                )  ORDER FOR STATUS CONFERENCE
                                       )
       vs.                             )
                                       )
                                       )
North Dakota Board of University and   )
School Lands United States of America, )
                                       )  Case No.: 1:17-cv-014
             Defendants.               )
______________________________________________________________________________

       The court shall hold a status conference with the parties by telephone on April 7, 2020, at

9:00 a.m. CDT. To participate in the conference, counsel shall call the following number and enter

the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 13th day of January, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
